    Case 19-22878        Doc 302      Filed 09/21/20 Entered 09/21/20 16:10:45              Desc Main
                                       Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    In re:                                              )     Chapter 7
                                                        )     Case No. 19-22878
    WESTLAKE PROPERTY HOLDINGS, LLC,                    )     (Jointly Administered)
    et al.,                                             )
                                                        )     Hon. Deborah L. Thorne
                                    Debtors.            )
              NOTICE OF DESIGNATED AGREEMENTS IN CONNECTION WITH
                   THE SALE OF THE WESTLAKE HOSPITAL CAMPUS

             PLEASE TAKE NOTICE AS FOLLOWS:

        1.     On September 14, 2020, Ira Bodenstein, not individually, but solely in his capacity
as the chapter 7 trustee (the “Trustee”) for the bankruptcy estate of Westlake Property Holdings,
LLC (the “Estate”) entered into a Purchase and Sale Agreement with Woodlake Pacific Holdings,
LLC (“Woodlake”) and a Purchase and Sale Agreement for Additional Properties with Lakeland
Holdings 2020, LLC (“Lakeland, and together with Woodlake, the “Buyers”). Under the
agreements, the Trustee has agreed to sell to the Buyers the Estate’s interests in the Westlake
Hospital located at 1225 West Lake Street, Melrose Park, Illinois (the “Hospital”), the adjoining
medical office building located at 1111 West Superior Street, Melrose Park, Illinois (the “MOB”),
and the warehouses located at 917-921 Main Street, Melrose Park, Illinois (the “Warehouses,” and
together with the Hospital, the MOB and certain other real property and improvements thereon in
the surrounding area, the “Property”).

        2.       On September 21, 2020, the Trustee filed the Trustee’s Motion For Entry Of An
Order (I)Authorizing Sale Of Westlake Property Holdings, LLC’s Real Property To Woodlake
Pacific Holdings, LLC And Lakeland Holdings, LLC Free And Clear Of Liens, Claims And
Interests, (II) Authorizing Assignment Of Related Postpetition Contracts And Leases, And (III)
Approving the Form and Manner of Notice (the “Sale Motion”). 1 In the Sale Motion, the Trustee
seeks, among other things, the entry of an order (a) approving the sale of the Property to the Buyers
for the amount of $12 million free and clear of all liens, claims and interests, but subject to certain
permitted encumbrances, and (b) the assignment of certain postpetition leases to Lakeland.

       3.      The Sale Motion will be presented on October 1, 2020 at 9:00 a.m. (Central time)
before the Honorable Deborah L. Thorne. The Sale Motion will be presented and heard
telephonically. No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the Sale Motion, you must set up and use an account with Court Solutions, LLC.
You can set up an account at www.Court-Solutions.com or by calling Court Solutions at (917)
746-7476. The Sale Hearing may be continued from time to time without further notice other than
by announcement in open court.



1
    Capitalized terms not otherwise defined herein have the meaning ascribed to them in the Sale Motion.


LEGAL\48375826\1
 Case 19-22878        Doc 302     Filed 09/21/20 Entered 09/21/20 16:10:45             Desc Main
                                   Document     Page 2 of 3



        4.      Pursuant to the agreements, the Trustee intends to assign certain postpetition leases
relating to Property to Lakeland upon closing of the sale transaction (each a “Designated
Agreement” and collectively, the “Designated Agreements”). A list of the Designated Agreements
(the “Designated Agreements List”) is attached hereto as Exhibit A. Lakeland reserves the right
to remove any Designated Agreement from the Designated Agreements List at any time prior to
the closing of the sale. If you have any questions about the assignment of a Designated Agreement,
you should contact the attorneys for Lakeland, Foley & Lardner LLP, 321 N. Clark Street, Suite
3000, Chicago, Illinois 60654 (Attn: Edward J. Green), Telephone (312) 832-4375, email:
egreen@foley.com.

     5.  YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE A
PARTY TO A DESIGNATED AGREEMENT (OR REPRESENT A PARTY TO A
DESIGNATED AGREEMENT) THAT IS IDENTIFIED ON THE DESIGNATED
AGREEMENTS LIST.

       6.     To the extent you object to the Sale Motion, including the assignment of your
Designated Agreement to Lakeland, and want the Sale Motion called on the presentment
date above, you must file a Notice of Objection no later than two (2) business days before
that date. If a Notice of Objection is timely filed, the Sale Motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the Sale
Motion in advance without a hearing. The Notice of Objection should be filed with Clerk of
the United States Bankruptcy Court, Northern District of Illinois, 219 S. Dearborn Street,
7th Floor, Chicago, Illinois 60604.

        7.      Be advised that if you do file an objection you or your attorney will be expected to
participate the Sale Hearing or the court may grant the relief sought in the Sale Motion over such
written objection.

       8.       Further information about the Sale Motion may be obtained from the Trustee’s
counsel at the address listed below.

                                                              Allen J. Guon
                                                              COZEN O’CONNOR
                                                              123 North Wacker Drive, Suite 1800
                                                              Chicago, Illinois 60606
                                                              Email: aguon@cozen.com
                                                              Tel: (312) 474-4450




LEGAL\48375826\1
      Case 19-22878     Doc 302    Filed 09/21/20 Entered 09/21/20 16:10:45           Desc Main
                                    Document     Page 3 of 3



                              Exhibit A – Designated Agreements List


      Counterparty Name                                    Contract Description
PCC Community Health                Lease for 1111 Superior Street, Melrose Park, Illinois, Suite 101
Fresenius Medical Care, LLC         Lease for 1111 Superior Street, Melrose Park, Illinois, Suite 204
Khalil Y. Karim, M.D.               Lease for 1111 Superior Street, Melrose Park, Illinois, Suite 402




     LEGAL\48375826\1
